J-S35036-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NASHEEM GREENSHLADE                        :
                                               :
                       Appellant               :   No. 1544 MDA 2017

             Appeal from the Judgment of Sentence August 4, 2017
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0001077-2016


BEFORE: BENDER, P.J.E., PANELLA, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                                 FILED JULY 11, 2018

        Nasheem Greenshlade1 (Appellant) appeals from the judgment of

sentence imposed after a jury convicted him of second-degree murder2 and

related offenses in connection with the shooting death of Andrew Parker

(victim).     Upon review, we conclude that Appellant’s challenge to the

sufficiency of the evidence is meritless, and affirm the judgment of sentence.

        Approximately two weeks before the shooting in this case, Ayanna

Perryman, her friend Nashae Thompson, the victim, and the victim’s friend




____________________________________________


1   Appellant’s last name is also spelled “Greenslade” throughout the record.

2   18 Pa.C.S.A. § 2502(b).
J-S35036-18


Brian,3 were driving around Harrisburg. N.T. Trial Vol. III, 5/24/17, at 356,

367. The victim and Thompson got out of the car at a Sheetz convenience

store, and Brian drove to a nearby hotel parking lot with Perryman and asked

her to have sex with him. Id. at 357. Perryman declined and they returned

to the Sheetz store. Perryman exited the car, and the victim got in. The two

men left, leaving the two women – Perryman and Thompson – at the store.

The two women were angry at the victim for leaving them at the store and

decided, along with Appellant and his friend Eiane McCullum (Co-Defendant),

to rob the victim. Specifically, they planned that the two women would lure

the victim to a particular location, where Appellant and Co-Defendant would

rob and/or attack him.          These four individuals had previously discussed

committing “little robberies,” but never acted on their plans. N.T. Trial Vol.

III, 5/24/17, at 358.

       On January 3, 2016, Perryman, Thompson, Appellant, Co-Defendant,

and a woman named Aja were at a friend’s house at 18th and Holly Streets.

Thompson testified that she, Perryman, Appellant, and Co-Defendant all

decided to execute their plan that night. N.T., 5/23/17, at 288. A male —

Thompson claimed that she did not know who — called Perryman’s phone, and

Thompson answered it, while Appellant and Co-Defendant were in the room.



____________________________________________


3 The notes of testimony do not state Brian’s last name. See N.T. Trial, Vol.
II, 5/23/17, at 284.


                                           -2-
J-S35036-18


Id. at 289-90. Thompson stated that the male asked her “stuff [she] didn’t

know,” and she told him she would call back and hung up.         Id. at 290.

Thompson left the room and fell asleep. She was awakened by the phone

ringing and answered it. The same male from the first telephone call told her

that “they were on their way,” and Thompson relayed this to everyone in the

house.   Id. at 291.   Thompson, Appellant, Co-Defendant, Aja, and a man

named Briel then walked a block and a half to Burchfield Street while Perryman

remained at the house. Id. at 291-92. Thompson hid behind a gate, while

the others went elsewhere — Thompson did not know where. Thompson then

saw the victim and another man — later identified as John Cooksey — arrive

in a taxi and walk toward a house. Next, the two men began running, and the

victim fell.   Thompson observed “someone walk up to [the victim] and

continue shooting,” and then run. Id. at 293-294. Thompson described the

shooter as wearing black clothing, but she could not see his face. Although

Thompson herself only referred to one shooter, the Commonwealth asked

whether she saw “either of the shooters before the people [sic] started to

run,” and Thompson responded in the negative. Id. at 293. Thompson ran

back to the house on Holly Street. Appellant, Co-Defendant, and Aja were

already there, along with Perryman, and they all agreed they would not say

anything about the shooting. Id. at 295. Thompson further testified that

both Appellant and Co-Defendant were dressed in all black that night.

      Perryman testified that on the night of the shooting, she contacted the


                                    -3-
J-S35036-18


victim by text message and arranged to meet him at Burchfield Street. N.T.,

5/24/17, at 359.    Appellant, Co-Defendant, and Thompson were all with

Perryman in the same room when she contacted the victim, and Perryman

testified that it was Appellant who suggested the Burchfield Street location.

Id. at 360. Perryman, however, did not intend to meet the victim, and instead

gave her phone to Thompson and went upstairs, where her boyfriend was.

Perryman testified that she was not involved with the group again until the

next morning, when Thompson told her that while Thompson hid, Appellant

and Co-Defendant killed the victim. Id. at 362-63, 368. That same day, the

police interviewed Perryman, and she stated that she saw Appellant and Co-

Defendant with a firearm just before they left the house. Id. at 365.

      John Cooksey testified that on the evening of the shooting, the victim

was at his house playing video games.        Although Cooksey lived with his

girlfriend, they had a fight, and Cooksey asked the victim if he knew any girls

that they could “chill with.” N.T. Trial Vol. I, 5/22/17, at 110-111. The victim

contacted Perryman and Thompson — who Cooksey did not know — and then

Cooksey exchanged text messages with the women as well. Id. Cooksey and

the victim arranged to meet the women at the house on Burchfield Street, and

around 11:00 p.m. or 12:00 a.m., they travelled there by taxi. Id. at 113-

14. When they arrived, Cooksey went to the porch of the house and the victim

went toward the alley. Id. at 115. Someone came out of the alley with a gun

and Cooksey ran. Id. Cooksey stated that the shooter was wearing all black,


                                     -4-
J-S35036-18


but he could not further describe him; Cooksey also described the gun as

having a red beam. Id. at 116. Cooksey was grazed in the leg by a bullet.

Id. at 117.

     Police responded to the scene and discovered the victim laying facedown

with no pulse. Trial Court Opinion, 12/7/17, at 6. An autopsy revealed that

the victim sustained 11 gunshots, all fired from 2 to 3 feet or more away,

including gunshots to his face, neck, and upper chest, and the back of his

hand. Id. at 6-7. Forensic testing showed that there were three firearms

used in the shooting, and that Appellant’s DNA was a match for DNA obtained

from .380 cartridge cases recovered from the scene. Id. at 7-8.

     Appellant, Co-Defendant, Perryman, and Thompson were all charged

with murder and related offenses in connection with the shooting. Perryman

and Thompson both pled guilty, and agreed to testify at Appellant and Co-

Defendant’s trial in exchange for the Commonwealth’s withdrawal of murder

of the second degree charges against them. N.T., 5/23/17, at 297. Appellant

and Co-Defendant were tried jointly before a jury from May 22 to 24, 2017.

The Commonwealth presented the evidence summarized above.            Neither

Appellant nor Co-Defendant testified or presented any evidence.     The trial

court charged the jury on both conspirator and accomplice liability. The jury

found both men not guilty of first-degree murder, but guilty of second-degree

murder, as well as attempt to commit murder, conspiracy to commit murder,

two counts of robbery, conspiracy to commit robbery, and carrying firearms


                                    -5-
J-S35036-18


without a license.4

        The trial court sentenced Appellant and Co-Defendant on August 4,

2017. The trial court noted that because Appellant was under the age of 18

at the time of the shooting, he was not subject to the mandatory life

imprisonment sentence for second-degree murder.5 The court sentenced him

to, inter alia, 40 years to life imprisonment for the murder conviction and a

consecutive term of 7½ to 20 years for attempted murder. Appellant filed a

post-sentence motion in which he challenged the sufficiency of the evidence

for all of his convictions. The trial court denied the motion. Appellant timely

appealed and complied with the court’s order to file a Pa.R.A.P. 1925(b)

statement of errors.

        Appellant presents the following issue for our review:

        Did the trial court err in denying Appellant’s motion in arrest of
        judgment as to counts one through seven — where the
        Commonwealth’s evidence failed to establish that Appellant acted
        with the required specific intent to conspire or be an accomplice
        in the commission of murder or robbery?

Appellant’s Brief at 6.

        Appellant argues that the Commonwealth’s evidence failed to establish

that he committed any of the seven crimes of which he was convicted or that

he could be found guilty under conspirator or accomplice liability. Instead,


____________________________________________


4Co-Defendant’s appeal from his judgment of sentence is pending in this Court
at Commonwealth v. McCullum, 1608 MDA 2017.

5   See 18 Pa.C.S.A. § 1102(b).

                                           -6-
J-S35036-18


Appellant maintains, the evidence showed that he “was merely present while

a discussion about a robbery occurred,” and the evidence did not suggest that

he was involved in the robbery or murder or that he acted with the intent of

promoting or facilitating the crimes. Id. at 20, 23. Appellant reasons that

even if the Commonwealth showed that he knew about the plan to rob the

victim, there was no evidence to prove he was more than a mere associate of

whoever robbed and killed the victim. Appellant further points out that there

was no evidence establishing the identities of the shooters, and the fact that

his DNA matched DNA found on a cartridge casing at the shooting scene shows

only that at some time, Appellant “was in the same vicinity [sic], nothing

more.” Id. at 22. We disagree.

      This Court has stated:

         The standard we apply in reviewing the sufficiency of
         evidence is whether, viewing all the evidence admitted at
         trial in the light most favorable to the verdict winner, there
         is sufficient evidence to enable the factfinder to find every
         element of the crime beyond a reasonable doubt. In
         applying the above test, we may not weigh the evidence and
         substitute our judgment for that of the fact-finder. In
         addition, we note that the facts and circumstances
         established by the Commonwealth need not preclude every
         possibility of innocence. Any doubts regarding a defendant's
         guilt may be resolved by the fact-finder unless the evidence
         is so weak and inconclusive that as a matter of law no
         probability of fact may be drawn from the combined
         circumstances. The Commonwealth may sustain its burden
         of proving every element of the crime beyond a reasonable
         doubt by means of wholly circumstantial evidence.
         Moreover, in applying the above test, the entire record must
         be evaluated and all evidence actually received must be
         considered. Finally, the trier of fact while passing upon the
         credibility of witnesses and the weight of the evidence

                                     -7-
J-S35036-18


           produced, is free to believe all, part or none of the evidence.

         To sustain a conviction for criminal conspiracy, the
         Commonwealth must establish that the defendant (1) entered into
         an agreement to commit or aid in an unlawful act with another
         person or persons, (2) with a shared criminal intent and (3) an
         overt act was done in furtherance of the conspiracy. “This overt
         act need not be committed by the defendant; it need only be
         committed by a co-conspirator.”

            As our Court has further explained with respect to the
         agreement element of conspiracy:

           The essence of a criminal conspiracy is a common
           understanding, no matter how it came into being, that a
           particular criminal objective be accomplished. Therefore, a
           conviction for conspiracy requires proof of the existence of
           a shared criminal intent. . . . Even if the conspirator did
           not act as a principal in committing the underlying crime, he
           is still criminally liable for the actions of his co-conspirators
           in furtherance of the conspiracy.

Commonwealth v. McCall, 911 A.2d 992, 996-97 (Pa. Super. 2006)

(citations omitted); see also 18 Pa.C.S.A. § 903(a)(1) (conspiracy).

         The record belies Appellant’s claim that the evidence showed he was

“merely present” while others discussed robbing the victim. Both Thompson

and Perryman testified that Appellant participated in their discussions — along

with Co-Defendant — about robbing the victim, and Thompson specifically

stated that all four of them decided on January 3, 2016 to rob the victim that

night.    N.T., 5/23/17, at 287, 288; N.T., 5/24/17, at 358.          Further, both

Thompson and Perryman testified that Appellant was in the room with them

when they contacted the victim and Cooksey to meet them, and Perryman

testified that it was Appellant who suggested the Burchfield Street location.


                                         -8-
J-S35036-18


N.T., 5/24/17, at 360. Additionally, it was undisputed that when Thompson

heard from a male telephone caller that “they were on their way,” Appellant

went with Co-Defendant, Thompson and Aja to Burchfield Street, where the

victim, immediately upon arriving, was shot; after the shooting, all five

individuals agreed to not say anything about it. N.T., 5/23/17, at 291, 295.

The jury was free to believe this testimony, and thus the evidence was

sufficient to show that Appellant entered into an agreement with others to rob

the victim, share criminal intent, and act overtly in furtherance of the

conspiracy.   McCall, 911 A.2d at 996-97.      The Commonwealth was not

required to present direct evidence to establish Appellant’s identity as the

shooter because “he is still criminally liable for the actions of his co-

conspirators in furtherance of the conspiracy.” See id.

      Based on the foregoing, the evidence was sufficient to support

Appellant’s conviction of conspiracy, and the corresponding convictions of the

other offenses — second-degree murder of the victim, attempted murder of

Cooksey, two robbery counts, and carrying a firearm without a license —

under the theory of conspirator liability. We therefore affirm the judgment of

sentence.

      Judgment of sentence affirmed.




                                    -9-
J-S35036-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/11/2018




                          - 10 -